DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       INNOCENT O. CHINWEZE,
                             Appellant,

                                     v.

                       BANK OF AMERICA, N.A.,
                              Appellee.

                               No. 4D18-3720

                               [July 18, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE10035050.

   Innocent O. Chinweze, Miramar, pro se.

   Alan M. Pierce of Liebler, Gonzalez & Portuondo, Miami, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.